DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08 April 2021.  These drawings are acceptable.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 8, 11, 14, 17, 21, 35, 44, 45, 49, 50, 55, 75, and 77-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing as to just what constitutes “a modified adenosine”.  A presently worded, one is to use an adenosine deaminase which is to act upon/modify adenosine, yet such seemingly may not constitute “a modified adenosine”, yet the target RNA molecule seemingly 
In support of the above position, attention is directed to paragraph [0013] of the disclosure.  As stated therein:
[0013] The target RNA may be any type of RNA in a cell. In some embodiments, the target RNA is mRNA, lncRNA, pri-microRNA, pre-piRNA, rRNA, tRNA, snoRNA, or snRNA In some embodiments, the target RNA is mRNA or lncRNA. In some embodiments, the method further comprises isolating RNA.  (Emphasis added)

Attention is also directed to paragraph [0009], of the original disclosure, as stated therein deaminase enzymes have been isolated from human cells.
[0009] Adenosine deaminase enzymes include, for example, adenosine deaminases from any organisms such as humans (ADA, GenBank Accession: NP 000013), mouse (ADA, GenBank Accession: NP_001258981), Drosophila melanogaster (SEQ ID NO:l); RNA adenosine deaminase from humans (GenBank Accession: AAB97118), cows (GenBank Accession: XP 010801274.1), rat (GenBank Accession: EDM00617). The sequences associated with each of these is herein incorporated by references in their entirety.  (Emphasis added)

As evidenced above, the target RNA can be from any cell, including human cells, and that human cells can comprise adenosine deaminase.  Given such, it stands to reason that the adenine deaminase naturally present in the cell could have “modified” the RNA.  Given such, it is less than clear as to whether the referenced “modified adenosine in a target ribonucleic acid (RNA)” encompasses that which may have been “modified” by an adenine deaminase, or whether the referenced “modified adenosine” has been modified in some other manner. 
Claims 3, 7, 8, 11, 14, 17, 21, 35, 44, 45, 48, 90, 55, and 77-78, which depend from claim 1, fail to overcome these issues and are similarly rejected.
Claim 75 is confusing as to whether or not the aspect of “repeating steps b, c, and d one or more times” is to be done with the same “target RNA” molecules used in step a), or whether 
Claim 79, which depends from claim 75, fails to overcome these issues and is similarly rejected.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7, 8, 11, 14, 17, 21, 35, 44, 45, 49, 50, 55, 75, and 77-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
For convenience, independent claims 1 and 85 are reproduced below.

    PNG
    media_image2.png
    256
    619
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    215
    608
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    247
    600
    media_image4.png
    Greyscale



As evidenced above, the method of claim 1 is to “[a] method for detecting a modified adenosine in a target ribonucleic acid (RNA)”.  As set forth in paragraph [0013] of the disclosure:
The target RNA may be any type of RNA in a cell. In some embodiments, the target RNA is mRNA, lncRNA, pri-microRNA, pre-piRNA, rRNA, tRNA, snoRNA, or snRNA In some embodiments, the target RNA is mRNA or lncRNA. In some embodiments, the method further comprises isolating RNA.  (Emphasis added)

Attention is also directed to paragraph [0009], of the original disclosure, as stated therein deaminase enzymes have been isolated from human cells.
[0009] Adenosine deaminase enzymes include, for example, adenosine deaminases from any organisms such as humans (ADA, GenBank Accession: NP 000013), mouse (ADA, GenBank Accession: NP_001258981), Drosophila melanogaster (SEQ ID NO:l); RNA adenosine deaminase from humans (GenBank Accession: AAB97118), cows (GenBank Accession: XP 010801274.1), rat (GenBank Accession: EDM00617). The sequences associated with each of these is herein incorporated by references in their entirety.  (Emphasis added)

As evidenced above, the target RNA can be from any cell, including human cells, and that human cells can comprise adenosine deaminase.  Given such, it stands to reason that the adenine deaminase naturally present in the cell could have “modified” the RNA.  
In accordance with the method of claim 1, “in the sequencing, the modified adenosine is read as an adenosine”.  In those instanced where the “modified adenosine” is that which had been “modified” by an adenosine deaminase that is naturally present in the cell from which the RNA sample had been obtained, the modified adenosine would not be read as an adenosine, but rather, as an inosine.  In support of this interpretation attention is directed to newly-added claim 78.  As specified therein:

    PNG
    media_image5.png
    96
    600
    media_image5.png
    Greyscale

Attention is also directed to US 2010/0184058 A1 (Weissmann).  As stated therein:

[0006] Members of the ADAR (adenosine deaminases acting on RNA) gene family are involved in one type of RNA editing that convert adenosine residues to inosine. The process of RNA editing is a widespread phenomenon in eukaryotes that leads to posttranscriptional base changes in mRNA. In mammals, a growing number of genes have been identified that undergo a type of RNA editing that is characterized by site-selective adenosine-to-inosine modification.  (Emphasis added)

The disclosure has not been found to enable a method where such modifications in a target RNA are distinguished from identical modifications made by the adenosine deaminase added to the reaction mixture.
Claims 3, 7, 8, 11, 14, 17, 21, 35, 44, 45, 48, 90, 55, and 77-78, which depend from claim 1, fail to overcome these issues and are similarly rejected.

As evidenced above, the method of claim 75 requires one to perform a series of steps, and then repeat “steps b, c, and d one or more times” prior to “sequencing the deaminated RNA to detect the modified adenosine” wherein step d) requires “contacting the RNA-DNA duplex with a DNA digesting agent”.  It is noted that the “DNA digesting agent” is not required to be specific for DNA.  Given such, it stands to reason that the claimed method encompasses any agent that is capable of digesting both DNA and RNA.  Given such, it stands to reason that one would not be able to repeat steps b, c, and d as the requisite RNA would have been degraded as well.
In addition to the above, a review of the disclosure has not been found to enable a procedure whereby one is able to detect a modified adenosine when the modification is that caused by an adenosine deaminase present in the cell/source from which the RNA was obtained.
Claim 79, which depends from claim 75, fails to overcome the above-identified issues and is similarly rejected.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 3, 7, 8, 11, 14, 17, 21, 35, 44, 45, 49, 50, 55, 75, and 77-79 are rejected under 35 U.S.C. .  

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634